DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in grounds of the new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  a coating material that coats the outside of the turns of the wire must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 8, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kukida et al. (JP 2003068558))English translation) in view of Kanbe et al. (US 2017/0062122) and Tsunemi et al.(US 2008/0055034).
	Regarding claim 1, Kukida et al (figures 1-6 and para 0026-0046) discloses a wire (25), is helically wound such that the wire has a number of turns (see figure 1), and includes portions in close contact with each other between adjoining turns (see figures 5-7); and a blocking material (23) that contains a resin and blocks a route that see para 0028-0045).
	Kukida does not expressly discloses a wire including an insulating film and
a coating material that coats the outside of the turns of the wire, the coating material being a different material than the blocking material, wherein the blocking material prevents the coating material from moving along the route that leads to the gap between the turns of the wire from the outside at the portions in close contact with each other.
Kanbe et al. (para 0043 and figure 3) discloses a wire (21) including an insulating film (211).
Tsunemi et al.(figures 1a-1c and para 0038-0050) discloses a coating material (11) that coats the outside of the turns of the wire (see figure 1a), the coating material being a different material than the blocking material (14)(see para 0046 and 0048), wherein the blocking material prevents the coating material from moving along the route that leads to the gap between the turns of the wire from the outside at the portions in close contact with each other (see figure 1a and para 0040-0048)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a wire including an insulating film as taught by Kanbe et al. to the inductive device of Kukida so as to reduce the chances of a short circuiting occurring.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a coating material that coats the outside of the turns of the wire, the coating material being a different material than the blocking material, wherein the blocking material prevents the 
Regarding claim 2, Kukida et al (figures 5-7 and para 0028-0040) discloses wherein the gap between the turns of the wire is filled with the blocking material.
Regarding claim 3, Kukida et al (figures 5-7) discloses wherein the blocking material adheres to a surface portion of the wire.
Regarding claim 4, Kukida et al (figures 5-7) discloses wherein the portions in close contact with each other extend over at least one of the turns.
Regarding claim 8, Kukida et al (para0019 and 0029) discloses wherein the resin of which the blocking material is composed contains an epoxy resin that causes a solidification reaction due to amines, imidazoles, or acid anhydrides.
Regarding claim 10, Kukida et al (figures 5-7) discloses wherein the blocking material adheres to a surface portion of the wire.
Regarding claim 11, Kukida et al (figures 5-7) discloses wherein the portions in close contact with each other extend over at least one of the turns.
Regarding claim 12, Kukida et al (figures 5-7) discloses wherein the portions in close contact with each other extend over at least one of the turns.
Regarding claim 17, Kukida et al (para0019 and 0029) discloses wherein the resin of which the blocking material is composed contains an epoxy resin that causes a solidification reaction due to amines, imidazoles, or acid anhydrides.
claim 18, Kukida et al (para0019 and 0029) discloses wherein the resin of which the blocking material is composed contains an epoxy resin that causes a solidification reaction due to amines, imidazoles, or acid anhydrides.

2.	Claims 5, 9, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kukida et al. (JP 2003068558))English translation) in view of Kanbe et al. (US 2017/0062122) and Tsunemi et al.(US 2008/0055034) in further view of Mikogami et al. (US 2017/0011844).
Regarding claim 5, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film.
Mikogami et al. (para 0050 and para 0062) discloses wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film. (note: the polyester resin which is the blocking material has a dielectric constant from 2.8-4 and the insulating film has a dielectric constant from 5-5.3)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film as taught by Kanbe et al. to the inductive device of Kukida so as to reduces parasitic capacitance and lower heat dissipation.

claim 9, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein a melting point of the blocking material is 125°C or more. 
Mikogami et al. (para 0050) discloses wherein a melting point of the blocking material is 125°C or more. (note: the polyester resin which is the blocking material has a range of 240-290)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a melting point of the blocking material is 125°C or more as taught by Mikogami et al. to the inductive device of Kukida so as to improve the thermal characteristic thereby allowing the inductive device to withstand higher temperatures.

Regarding claim 13 as applied to claim 2, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but dies expressly discloses wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film.
Mikogami et al. (para 0050 and para 0062) discloses wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film. (note: the polyester resin which is the blocking material has a dielectric constant from 2.8-4 and the insulating film has a dielectric constant from 5-5.3)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film 

Regarding claim 14 as applied to claim 3, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film.
Mikogami et al. (para 0050 and para 0062) discloses wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film. (note: the polyester resin which is the blocking material has a dielectric constant from 2.8-4 and the insulating film has a dielectric constant from 5-5.3)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film as taught by Kanbe et al. to the inductive device of Kukida so as to reduces parasitic capacitance and lower heat dissipation.

Regarding claim 15, as applied to claim 4, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film.
Mikogami et al. (para 0050 and para 0062) discloses wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film. note: the polyester resin which is the blocking material has a dielectric constant from 2.8-4 and the insulating film has a dielectric constant from 5-5.3)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a dielectric constant of the blocking material is lower than a dielectric constant of the insulating film as taught by Kanbe et al. to the inductive device of Kukida so as to reduces parasitic capacitance and lower heat dissipation.
Regarding claim 19 as applied to claim 2, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein a melting point of the blocking material is 125°C or more. 
Mikogami et al. (para 0050) discloses wherein a melting point of the blocking material is 125°C or more. (note: the polyester resin which is the blocking material has a range of 240-290)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a melting point of the blocking material is 125°C or more as taught by Mikogami et al. to the inductive device of Kukida so as to improve the thermal characteristic thereby allowing the inductive device to withstand higher temperatures.
Regarding claim 20 as applied to claim 3, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein a melting point of the blocking material is 125°C or more. 
para 0050) discloses wherein a melting point of the blocking material is 125°C or more. (note: the polyester resin which is the blocking material has a range of 240-290)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a melting point of the blocking material is 125°C or more as taught by Mikogami et al. to the inductive device of Kukida so as to improve the thermal characteristic thereby allowing the inductive device to withstand higher temperatures.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kukida et al. (JP 2003068558))English translation) in view of Kanbe et al. (US 2017/0062122) and Tsunemi et al.(US 2008/0055034) in further view of Oya et al. (US 2014/0354394).
Regarding claim 7 as applied to claim 1, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein the blocking material is composed of a foamable resin.
Oya et al. (para 0025 and  0042) discloses disclose a teaching wherein resin material is composed of a foamable resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein resin material is composed of a foamable resin as taught by Oya et al. to the inductive device of Kukida so as to improve the thermal characteristic thereby allowing the inductive device to improved heat and thermal Insulation performance.

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kukida et al. (JP 2003068558))English translation) in view of Kanbe et al. (US 2017/0062122) and Tsunemi et al.(US 2008/0055034) in further view of Mikogami et al. (US 2017/0011844) and Inaba (US 2015/0248963)
Regarding claim 6 as applied to claim 5, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein a relative dielectric constant of the blocking material is 2.2 or less.
Inaba et al. (para 0108) discloses wherein a relative dielectric constant of the blocking material is 2.2 or less. Note: Polybutylene has dielectric constant of 2.2
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design discloses wherein a relative dielectric constant of the blocking material is 2.2 or less as taught by Inaba et al. to the inductive device of Kukida so so as to reduces parasitic capacitance and lower heat dissipation.

5	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kukida et al. (JP 2003068558))English translation) in view of Kanbe et al. (US 2017/0062122) and Tsunemi et al.(US 2008/0055034)  in further view of Mikogami et al. (US 2017/0011844), Inaba (US 2015/0248963) and Oya et al. (US 2014/0354394).
 Regarding claim 16 as applied to claim 6, Kukida et al (figures 1-6 and para 0026-0046) discloses all the limitations as noted above but does expressly discloses wherein the blocking material is composed of a foamable resin.
Oya et al. (para 0025 and  0042) discloses disclose a teaching wherein resin material is composed of a foamable resin.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837